Citation Nr: 0832667	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  02-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant had active service from April 1972 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law 
Judge via videoconference in March 2004.  A transcript of the 
hearing is of record.

In accordance with a July 2006 opinion of the Court of 
Appeals for Veterans Claims (Court), the Board remanded the 
veteran's claim in April 2007.


FINDINGS OF FACT

1.  Bronchial asthma was not "noted" on the April 1972 
service entrance examination report.

2.  There is clear and unmistakable evidence that bronchial 
asthma preexisted service and clear and unmistakable evidence 
that bronchial asthma was not aggravated during service.

3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in April 1972 
has been presented in regard to bronchial asthma.


CONCLUSIONS OF LAW

1.  Bronchial asthma clearly and unmistakably pre-existed 
service, and clearly and unmistakably was not aggravated by 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007); VAOPGCPREC 3-03 (July 16, 2003).

2.  Asthma was not incurred in or aggravated by service.   
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in November 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a service connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2007.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  In compliance with the 
Court's opinion, the RO, in a May 2007 letter, asked the 
veteran to identify any sources of treatment for his 
bronchial asthma from discharge to approximately 1984.  He 
was also told to submit records related to his claim.  The 
veteran did not respond to this letter.  Therefore, the Board 
finds that the RO has complied with the Court's opinion and 
the Board's April 2007 remand.  The veteran has been afforded 
an examination on the issue decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The April 1972 service entrance examination report shows that 
the lungs and chest were normal.  On the accompanying medical 
history, the appellant indicated that he had or had had 
asthma.  The appellant's last asthma attack was noted to have 
been in infancy.  A treatment record, dated in May 1972, 
notes a complaint of asthma.  Robitussin was prescribed.  
Treatment records, dated in September 1972, reflect diagnoses 
of bronchitis and asthma.  Tedral was prescribed.  The 
appellant stated that an asthmatic condition was of a 
congenital nature.  No noticeable improvement of sinus 
drainage and wheezing with the use of Tedral and Robitussin 
was noted.  The dosage of Tedral was increased.  Records of 
treatment, dated in October 1972, note a history of asthma.  
The appellant was noted to have been brought from the field 
on one occasion with acute asthma.  Shortness of breath and 
wheezing were noted to have been aggravated since July 1972.  
Approximately 16 injections of Epinephrine were noted.

A November 1972 separation examination report notes, 
"Bronchial asthma, childhood onset, requiring continuous 
medication.  EPTS-Not service aggravated."  A December 1972, 
DD Form 3349, reflects the appellant was profiled for asthma.  
A December 1972 Medical Board report notes a history of 
bronchial asthma since childhood, requiring multiple visits 
to physicians and medications as a child and an adolescent.  
The report notes that since service entrance, he had required 
multiple visits to dispensaries and other medical facilities 
for episodes of wheezing and shortness of breath.  Pulmonary 
complaints were noted to have been aggravated for the 
previous seven months.  He was noted to be taking his usual 
medications of Tedral and Dimetapp, with intermittent relief.  
The report reflects the appellant had been treated with 
Tedral and Isuprel inhaler, in addition to Dimetapp, for 
frequent upper respiratory infections and chronic sinusitis.  
He was noted to be asymptomatic when not on exertion, and his 
medications were noted to control his attacks intermittently.  
The report notes that he was unable to complete advanced 
individual training (AIT).  The diagnosis was bronchial 
asthma, childhood onset, requiring continuous medications.  
The report notes that it existed prior to service and was, 
"Not Service aggravated."

On VA examination in May 1996, the examiner stated the C-file 
had been reviewed.  A history of bronchial asthma with an 
onset in childhood requiring multiple medications and 
treatment through adolescence was noted.  Episodes of 
wheezing and shortness of breath with minimal exertion were 
noted to have begun soon after service entrance.  The 
appellant was noted to have been prescribed medication and 
inhalers in 1996 and continued to have asthmatic symptoms.  
The relevant diagnosis was bronchial asthma, chronic, history 
since childhood.

On VA examination in November 2002, the examiner stated the 
C-file had been reviewed.  The report of examination notes 
that childhood asthma requiring a significant amount of 
treatment was well-documented.  The impressions were child 
onset of asthma, which has continued into adulthood.  The 
examiner noted that there had been a temporary aggravation of 
asthma during service only and that service had caused no 
permanent aggravation of the asthma.

At a hearing before the undersigned Veterans Law Judge in 
March 2004, the veteran stated he had a profile for his 
asthma during service.  He related that, prior to service 
entrance, he had not had an episode of asthma since the age 
of 15.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b) (2007).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service. VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable.

The appellant claims that bronchial asthma was aggravated 
during service.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  
In this case, asthma was not "noted" on the April 1972 
service entrance examination report.  His lungs and chest 
were normal.  While the appellant indicated a history of 
asthma, such does not constitute "notation" of bronchial 
asthma.  Id.  Therefore, the appellant is entitled to a 
presumption of soundness at service entrance.

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 
370 F.3d 1089 (2004).  The determination of whether there is 
clear and unmistakable evidence that bronchial asthma existed 
prior to service should be based on "thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

As noted, at service entrance in April 1972, the appellant 
reported a history of asthma as a child.  The November 1972 
separation examination report and the December 1972 Medical 
Board report specifically stated that bronchial asthma 
existed prior to service and had an onset in childhood.  The 
November 2002 VA examiner unequivocally stated that the 
appellant's asthma had a history consistent with a childhood 
onset.

The Board finds that the competent, consistent evidence, to 
include the finding of preexisting bronchial asthma during 
service in November 1972 and December 1972, as well as the 
May 1996 and November 2002 VA opinions, constitutes clear and 
unmistakable evidence that bronchial asthma existed prior to 
service entrance.  The Board notes the appellant's post-
service reports for treatment purposes are consistent with 
the determination that bronchial asthma preexisted service 
entrance.  The in-service and post-service medical opinions 
that asthma existed prior to service constitute clear, 
unmistakable evidence that asthma preexisted service and such 
is supported by the most reliable history proved by the 
record.  The Board also concludes that once a professional 
has established the existence of a diagnosis, a layman is 
competent to report the date of onset.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).   Here, the medical and lay 
evidence clearly and unmistakably establish that asthma pre-
existed service.

To the extent that the appellant asserts that childhood 
asthma had resolved and that bronchial asthma was manifest in 
service, the Board notes that he is competent to report his 
symptoms; however, he is not a medical professional and his 
statements are less probative than the medical evidence as to 
whether bronchial asthma versus some other unrelated 
childhood asthma preexisted service.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  The clear and unmistakable evidence 
establishes that bronchial asthma preexisted service.  The 
November 2002 VA examiner specifically stated childhood 
asthma continued into adulthood.  Such evidence is far more 
probative than the appellant's lay opinion.

In sum, the Board finds the evidence constitutes clear and 
unmistakable evidence that bronchial asthma preexisted 
service.  Thus, the Board finds that the first part of the 
presumption of soundness has been rebutted; however, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that 
asthma preexisted service.  Second, there must be clear and 
unmistakable evidence that asthma was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.

Aggravation

Preexisting asthma will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements are less 
probative than the medical evidence that bronchial asthma was 
not permanently aggravated during service.  Jandreau v. 
Nicholson, supra.

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that preexisting bronchial asthma was 
not aggravated by service.  Cotant v. Principi, 17 Vet. App. 
117, 131 (2003) (holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result); Vanerson v. West, 12 
Vet. App. 254, 261 (1999) (noting that the standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence is that is clear and unmistakable, 
i.e., undebatable).  The November 1972 separation examination 
report and the December 1972 Medical Board report 
specifically state that bronchial asthma was not aggravated 
during service.

The Board notes the October 1972 treatment record and 
December 1972 Medical report note that asthma had been 
aggravated during service.  The November 2002 VA examiner, 
however, stated that while the appellant had undergone a 
temporary increase in severity during service, there was no 
permanent aggravation during service.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service.  The 
Board bases a determination on the evidence of record.  The 
evidence includes in-service and post-service medical 
opinions that bronchial asthma was not aggravated during 
service.  The evidence constitutes clear and unmistakable 
evidence that bronchial asthma was not aggravated during 
service.  Accordingly, because there is clear and 
unmistakable evidence that preexisting bronchial asthma was 
not aggravated during service, the Board concludes that the 
presumption of soundness has been rebutted in this case.  
VAOPGCPREC 3-03.  Stated differently, bronchial asthma was 
not incurred in or aggravated during service.





ORDER

Service connection for bronchial asthma is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


